[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE MOTION TO RECONSIDER AND TO CORRECT JUDGMENT DATED MARCH 8, 1995
The above captioned motion is hereby granted. The subject paragraph should read:
    "The Court also ORDERS that the plaintiff shall be responsible for 75% of any capital gains tax obligation attributable to a one-half interest in the sale of the premises at 2 Oakfield Road and the defendant shall be responsible for 25% of any capital gains tax obligation attributable to the one-half interest in the sale of said real estate. The Court further orders that the parties shall cooperate with each other in determining their respective capital gains tax obligation."
John W. Moran, Judge